By a proper assignment of error the point is made that the evidence in the present case shows that there was not a misdelivery of the cotton by the railway company under its shipping contract, and fails to show any liability to defendant in error. It appears from the evidence that the cotton sued for was transported from Gilmer to Sulphur Springs and there demanded by and delivered to the agent of Jackson, Bell  Co. without the production of the bill of lading. The defendant in error claims that the railway company is liable to him for the value of the cotton so delivered to Jackson, Bell  Co., because he was the real owner of the cotton, and it was shipped to shipper's order, and he was the holder and in possession of the bill of lading, which required by its terms its production by the consignee before such consignee would be entitled to demand the delivery of the cotton. Looking to the evidence, it appears that the defendant in error was the real owner of the cotton, and that he was in the relation towards Jackson, Bell  Co. of seller and buyer only in respect thereto at the time it was delivered to the railway company for shipment. But the circumstances, as disclosed by the evidence, under which the cotton was delivered to and *Page 1053 
received by the railway company at Gilmer, were such as to reasonably warrant the agent of the railway company there in regarding and accepting Jackson, Bell  Co. as the owners and shippers of the cotton, and not as mere nominal shippers. After the agent received the cotton for shipment under the circumstances disclosed, without any notice that defendant in error had or claimed any interest in the cotton to be shipped or was in fact the real shipper, he delivered a bill of lading therefor, which was received and accepted by defendant in error by conduct of intention to the agent as the mere representative of Jackson, Bell  Co. No contention is made here of mistake in recitals. This is the only character of shipping agreement that appears to have been made between the parties. Having delivered the cotton to the railway company for shipment in the name of Jackson, Bell  Co. as shippers, and the railway company having no notice that they were not the shippers, and defendant in error having received and accepted a bill of lading stipulating in terms that the railway company was to deal with the cotton in the transportation and delivery as the cotton of Jackson, Bell 
Co. as the owners and shippers, he, in the absence of fraud or mistake, would be presumed to have thereby acquiesced in the terms of the shipping contract. Giving force to the presumption that defendant in error in the facts assented to the terms of the contract of carriage of the cotton, then the railway company, not having knowledge that defendant in error owned or had any interest in the cotton, could, in the performance of the contract, because of the conduct in delivering the cotton for shipment and in making the contract of shipment, rely on the apparent title to the cotton being in Jackson, Bell  Co., the shippers. Having assented by the terms of the bill of lading that the railway company could transport and deliver the cotton as belonging to Jackson, Bell  Co., and the railway company having no notice to the contrary, the defendant in error therefore is not here shown to be in an attitude towards the shipment to justify him in asserting, as against the railway company, that he was the consignor or real shipper thereof. Whatever his rights as owner of the cotton, arising under the general law of sales and outside the terms of the shipping contract, as against Jackson, Bell  Co., and whatever of his rights as real shipper known to the railway company under different circumstances than here, the railway company, not having notice to the contrary, would only bear the risk of delivering the cotton to the persons entitled to it under the bill of lading and its indorsements. Not being in the attitude here towards the railway company of a consignor or real shipper in the facts, the defendant in error could not, therefore, as against the railway company, predicate a claim by or through himself as owner of the cotton. His rights of ownership as against Jackson, Bell Co. would not be, as against the railway company, greater than the contract of carriage he assented to.
His rights, if any, therefore must be solely measured by the stipulation as to the production of the bill of lading. The bill of lading recites that the cotton was "received from Jackson, Bell 
Co., consigned to shipper's order, notify Jackson, Bell  Co., Sulphur Springs," and provides that the bill of lading properly indorsed must be delivered to the delivering carrier before the consignee is entitled to receive the goods. It must therefore be taken as shown that the cotton was delivered to the railway company and was accepted by it to be shipped on the terms of the bill of lading and its stipulations, and without knowledge that defendant in error owned or had any interest in the shipment, and that defendant in error so knowing by intention acquiesced in the terms of the bill of lading. By the terms of carriage so made, as evidenced by the bill of lading, and which must determine the rights and liabilities of the parties here, the thing which the railway company must be considered as having undertaken, and which became its duty to do, was to transport the cotton received at Gilmer from Jackson, Bell  Co. over its line to Sulphur Springs, Tex., and there deliver it to their order. Being thus bound to deliver the cotton at Sulphur Springs to the order of Jackson, Bell  Co., the railway company would be required to presume that such shippers retained the title and have still the right to dispose of and control the cotton. So it is not doubted that the railway company would be required to make delivery of the cotton, as against Jackson, Bell  Co., to any bona fide transferee of the bill of lading from Jackson, Bell  Co. Here the facts are undisputed that at the time of the delivery of the cotton to the agent of Jackson, Bell  Co. on demand therefor, Jackson, Bell Co. had given no order to defendant in error or any third person for the cotton, nor had the railway company any notice that defendant in error owned or had any interest in the cotton. Treating Jackson, Bell Co. as having by the terms of the shipping contract consigned the cotton to their order, with instructions to notify themselves of its arrival, and not having given any order to the contrary for the delivery of the cotton, they were, in the circumstances, in the attitude of being both the consignees and consignors at the time of the demand for delivery. Being the consignors from whom the railway company received possession of the cotton, and there being no instructions from them for delivery to the contrary, the railway company, like any other bailee, would be required, in the circumstances, to respect the apparent ownership of the consignees, and could not question the shipper's right to *Page 1054 
the cotton at the time of the demand therefor in evidence here. In such case, therefore, there being no order of Jackson, Bell  Co. outstanding in fact, the railway company, as between it and the consignors in the bill of lading, could waive the stipulation in the contract as to the production of the bill of lading and deliver the cotton without subjecting it to liability to them for failing to require the production of the bill of lading. Packing  Provision Co. v. Ry. Co., 103 Ga. 140, 29 S.E. 698, 40 L.R.A. 367; Railway Co v. Grayson County Bank, 100 Tex. 17, 93 S.W. 431; Gates v. Railway Co., 42 Neb. 379,60 N.W. 583. As the delivery of the cotton in the evidence to Jackson, Bell  Co. was as to the railway company a valid and complete delivery of the cotton at the time, it follows, we think, that such delivery would not, in the facts of the case, subject the railway company to liability to the defendant in error. Jackson, Bell  Co. not having given defendant in error an order for the delivery of the cotton at the time of the delivery, he has failed to show in himself the rights of a consignee or transferee to demand and receive the cotton at the time the railway company in the evidence had the right to make a completed delivery to the consignors. Under his intention to the agent in delivering the cotton for shipment and the bill of lading assented to by defendant in error, Jackson, Bell  Co. were the shippers from the standpoint of the railway company; and, the apparent title being thus in them, a delivery to them on their demand would be valid as to the railway company, it having no notice of the failure of the presumption of apparent title, and there in fact being no outstanding order from them. The reason why the railway company is bound to deliver to the transferee the bill of lading in a shipper's order lies in the fact that such transferee properly becomes the consignee, and this is evidenced by and under the bill of lading produced. In the absence of such order by Jackson, Bell  Co., in this instance, they, and they only, were in the facts here the consignees; and, the shipment being properly delivered to them at the time, the bill of lading thereafter became of no force or value as against the railway company.
The delivery of the cotton to Jackson, Bell  Co. being in the evidence complete and valid at the time of such delivery to them by the railway company, the indorsement of the bill of lading some time thereafter by Jackson, Bell  Co. therefore conferred upon defendant in error no rights as against the railway company for the failure to require its surrender at the time of making the delivery of the cotton. Anchor Mills Co. v. Railway Co., 102 Iowa 262, 71 N.W. 255; Bank v. Transportation Co., 59 A.D. 270, 69 N.Y.S. 396. Not having shown in himself, as against the railway company, the rights of a consignee or transferee, and not being in the attitude in the facts to assert the rights of a consignor or that he was the shipper and that Jackson, Bell Co. were only the nominal shippers to the knowledge of the railway company, the defendant in error, we think, has failed to establish any liability to him on the part of the railway company in this shipment. If defendant in error had been the consignor in the shipment, or had an order from the consignors in this shipment at the time of the delivery of the cotton, or had followed his actual ownership with a demand, as against Jackson, Bell  Co., and before the time of delivery by the railway company, of the railway company for the cotton, quite a different case might have been presented than is here. Further, if defendant in error had been the real shipper by intention and knowledge of the railway company at the time of the contract, then quite a different case might have been presented than is here.
The argument as to the rights of defendant in error to the ownership of the cotton has been thoroughly noticed in the brief, but in the facts of this case would be, we think, his rights as against Jackson, Bell  Co. alone and independent of the contract of shipment shown, and would not measure the rights of the parties here.
The judgment is reversed and here rendered for plaintiff in error, with all costs.